           Case 1:19-cv-06937-GHW Document 11 Filed 08/14/19 Page 1 of 1
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 8/14/2019
 ------------------------------------------------------------- X
                                                               :
JON R. MORGAN, on behalf of himself and all :
others similarly situated,                                     :
                                                               :
                                                   Plaintiff, :
                                                               :   1:19-cv-6937-GHW
                              -against-                        :
                                                               :         ORDER
OSP HOLDINGS, LLC,                                             :
                                                               :
                                                Defendant. :
 ------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

        On August 13, 2019, counsel for Plaintiff filed a proposed order. Dkt. No. 9. The

proposed order explains that he named the wrong defendant in this action. With the proposed

order, counsel for Plaintiff seeks to replace OSP Holdings, LLC with OSP Holdings, Inc. and to

dismiss the lawsuit against OSP Holdings, LLC.

        The Court declines to endorse counsel for Plaintiff’s proposed order. Counsel for Plaintiff

is directed to consult the Court’s Individual Rules and, in particular, Individual Rule 1(F), which

addresses proposed orders and stipulations.

        Counsel for Plaintiff is directed to serve a copy of this order on Defendant and to retain

proof of service.

        SO ORDERED.

Dated: August 14, 2019
       New York, New York                                __________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge
